Citation Nr: 1438391	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for a right ankle disability.

4.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Pursuant to the October 2009 formal appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge in February 2013.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issues of entitlement to service connection for PTSD, entitlement to service connection for hypertension, to include as secondary to a service-connected disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is not manifested by ankylosis to any degree, malunion of the os calcis or astragalus, or of astragalectomy, or deformity of abduction, adduction, inversion, or eversion.

2.  The evidence of record fails to demonstrate that erectile dysfunction is related to service or a service-connected disability.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

2.  The criteria for SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k) , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.350(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in May 2005, August 2006, September 2008, June 2010, December 2010, April 2011, and January 2012 of the criteria for establishing service connection and an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the RO in each instance.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for an ankle disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied for this issue.  

As for the duty to assist, pertinent service and post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims decided herein or might be pertinent to the bases of these claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination to address his increased rating claim, most recently, in May 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed on the merits herein, as the examination report included a thorough review of the file, as well as examination findings relevant to the issues at hand.  

As to the Veteran's SMC claim, the Board finds that a VA examination is not necessary to determine whether erectile dysfunction (ED) is related to his period of honorable service or to a service-connected disability, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran's service treatment records were negative for a diagnosis of ED, and the record is silent for any competent medical evidence of a probative link to any service-connected disability.  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II. Increased Rating Claim

The Veteran claims that his service-connected ankle disability is more severe than indicated by his current evaluation of 20 percent.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods wherein the disability on appeal resulted in symptoms that warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

When determining the severity of musculoskeletal disabilities such as the one at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when the symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

In this case, the Veteran's ankle disability is rated pursuant to Diagnostic Code 5271.  Diagnostic Code 5271 states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  There is no higher schedular evaluation available under this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating under this Diagnostic Code, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2013).

Diagnostic Code 5270, for ankylosis of the ankle, assigns a 20 percent evaluation for ankylosis in plantar flexion, at less than 20 degrees; and a 30 percent evaluation for ankylosis in plantar flexion between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Turning to the medical evidence of record, the Veteran was first afforded a VA examination in conjunction with his right ankle disability in September 2006.  At that time, he reported severe pain, swelling, and instability.  The Veteran did not require an assistive device.  He was unemployed, and it was noted that the right ankle would occasionally interfere with his occupation as it popped in and out.  He reported that he was able to perform all activities of daily living.  

Objective testing revealed dorsiflexion to -5 degrees and plantar flexion from 0 to 15 degrees.  The examiner noted loss of motion, and also that the Veteran was unable to bring his right ankle to the neutral position.  He was not able to perform eversion or inversion due to pain.  Pain was at a level of 2/10 following repetitive testing.  As such, it was noted that the Veteran's right ankle could limit functional ability due to weakened movement, excess fatigability, and incoordination, resulting in a 20-40 percent diminishment of strength, speed, coordination, and/or endurance.  X-ray evidence did not demonstrate any abnormality of the right ankle.  A June 2007 addendum report stated that there was no pathology seen in the ankle, nor was there an extensive amount of arthritic changes.  As such, it was determined that the Veteran's disability was most likely ligamentous in nature.  

The Veteran was seen in April 2007, at which time he reported chronic right ankle instability.  An MRI revealed an old ligament tear and an old avulsion fracture.  He wore an ankle brace and special shoes.  He reported pain medially and laterally over the ankle.

The Veteran was next afforded a VA examination in July 2010.  He described his right ankle pain as sharp and throbbing, and also reported weakness, tingling, swelling, burning, stiffness, locking, giving way, numbness, and popping.  He rated his pain at 8/10.  Later, he reported mild to moderate discomfort in the right ankle aggravated by prolonged standing or walking.  He stated that activities of daily living were affected by his disability, to include toileting, dressing, and recreation.  Again, he noted that his ankle had an impact on his prior occupation.  

On examination, there was no ligamentous instability, valgus strain, varus strain, warmth, or swelling.  Range of motion testing resulted in pain and fatigue, but no weakness, lack of endurance, or incoordination.  Dorsiflexion was to 10 degrees, plantar flexion was to 20 degrees, inversion and eversion were to 15 degrees.  There was no additional loss of motion following three repetitions.  

Most recently, the Veteran was afforded a VA examination in May 2011.  The Veteran reported persistent pain over the right ankle, and he noted the use of an ankle brace during most days which alleviated his symptoms to some degree.  The pain was at a level of 4-6/10 with flare-ups throughout the day.  However, he was able to walk 1.5 miles per day, using a cane for support.

An examination revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, eversion to 20 degrees, inversion to 30 degrees, and no point tenderness.  After three repetitions, there was no reduction in joint excursion, weakness, pain, fatigability, or coordination.  The examiner found no evidence of significant disability at the right ankle.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the current symptomatology associated with his right ankle disability does not warrant a rating of 20 percent, much less a rating in excess of 20 percent.  The symptomatology attributable to this disability at the time of the most recent VA examination did not approximate marked limitation of motion, consistent with a 20 percent rating.  At that time, range of motion was normal (to include after repetitive testing).  In July 2010, though the Veteran reported a myriad of right ankle symptoms, there was no instability or swelling on objective examination.  Range of motion was limited, though it is not clear to the Board that such limitation demonstrated marked impairment for a maximum rating under Diagnostic Code 5271.  At worst, dorsiflexion was to -5 degrees and plantar flexion was to 10 degrees.  While such limitation may meet the criteria for a 20 percent rating, such measurements were recorded in 2007.  In any case, even if the Board were to find that the evidence of record did support the Veteran's current rating of 20 percent, there is no higher evaluation available pursuant to Diagnostic Code 5271, and as such a higher rating pursuant to these criteria is not for consideration.

As to whether a rating in excess of 20 percent is warranted for the right ankle under other applicable codes, the Board notes that Diagnostic Codes 5270 and 5272 are not for application, as ankylosis of the ankle has not been demonstrated by the evidence of record.  While range of motion was limited during most VA examinations of record, ankylosis was never present.  There is also no evidence of a malunion of the os calcis or astragalus, or of astragalectomy, and therefore Diagnostic Codes 5273 and 5274 are not for application.  As such, a rating in excess of 20 percent is not warranted for the right ankle at this time.

The Board also has considered functional impairment due to pain and other factors during the appellate period.  However, the medical evidence during the appeal period simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors provide no basis for assignment of ratings in excess of 20 percent for the right ankle, especially considering that this joint has been assigned a rating which reflects marked limitation of motion.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing ankle pain and limitation of motion.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board finds the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately-reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  The Board also notes that the Veteran has a claim for entitlement to a TDIU currently on appeal, and that claim is addressed in remand below.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating or ratings is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Special Monthly Compensation

The Veteran seeks SMC based on loss of use of a creative organ.  Entitlement to SMC is warranted if a Veteran, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013). 

The Board notes that evidence of record reveals diagnoses and treatment for ED, however, there is no medical evidence to show that this diagnosis is linked to a service-connected disability.  To the extent that the Veteran's representative has argued that ED is related to diabetes mellitus, the Board notes that diabetes is not a service-connected disability at this time.  Moreover, there is no indication that ED was incurred during the Veteran's period of active service, or is otherwise related to service.

Accordingly, given the absence of a showing of the loss of use of a creative organ as a result of a service connected disability, special monthly compensation is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for a right ankle disability is denied.

Entitlement to SMC for loss of use of a creative organ is denied.


REMAND

In this case, the Veteran claims that he suffers from PTSD as a result of several stressors, including: 1) witnessing the death of a soldier who was crushed by military equipment, 2) having a gun pointed at his head and dry fired by another soldier, 3) learning of a soldier murdered by a group of soldiers, and 4) colliding with a soldier mid-air during a parachute jump, in which the chutes became entangled.  The Veteran provided a specific date range for three of the four stressors, which was not provided in prior communications.  See Statements, June 2013.  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Formal Findings of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD were issued in December 2008 and September 2009.  In each instance, it was noted that prior submissions by the Veteran, as to in-service PTSD stressors, were not sufficiently detailed.  However, as noted above, for two of the Veteran's claimed stressors, he has provided a date range of one month, and for another a date range of three months.

The Board points to the holding in Tetro v. Gober, 14 Vet. App. 110 (2000), in which the Court held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  As such, the Board finds that, in consideration of the specificity of the Veteran's most recent stressor statements, an attempt to verify the his claimed stressors is warranted.  Specifically, the Board requests that the RO/AMC contact the Joint Services Records and Research Center (JSRRC), the National Personnel Records Center (NPRC), and/or any other appropriate custodian, so as to attempt to verify the Veteran's claimed stressors.

Should the RO/AMC determine that such a search is not necessary after a review of the most recent stressor statements, an explanation should be provided and associated with the claims file.  

Regardless of the outcome of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  

As to the Veteran's claim for entitlement to service connection for hypertension, to include as secondary to a service-connected disability, the Board notes that the record does contain medical evidence of a current diagnosis.  Further, the Veteran, through his representative, has argued that stress from a psychiatric disorder has caused or aggravated his hypertension.  In the alternative, the Veteran has argued that one of his other service connected disabilities may have caused or aggravated his diagnosis.  Specifically, it was contended that the Veteran's inactivity, as a result of these disabilities, contributed to his hypertension diagnosis.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide a VA examination so as to determine whether the Veteran's currently-diagnosed hypertension was caused by, or permanently aggravated beyond its normal progression by, his period of active service, or any service-connected disability, to include any inactivity resulting from these disabilities.  The examiner must fully address each component of secondary service connection, and provide a complete rationale in support of that opinion, referencing all relevant medical principles and the fact pattern of this case.

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with his PTSD and hypertension claims.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should submit a request to the Joint Services Records and Research Center (JSRCC), the National Personnel Records Center (NPRC), and/or any other appropriate entity/location, to attempt to verify the Veteran's claimed stressors.  All material produced by the requested search, as well as the document(s) generated to request the search, should be incorporated into the record.  Should the RO/AMC determine that such a search is not necessary, an explanation should be provided and associated with the claims file
2.  Then, schedule the Veteran for an examination, by a VA psychiatrist or psychologist, to determine the nature and etiology of any diagnosed acquired psychiatric disability. The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail. 

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) whether any of the Veteran's claimed stressors (that are consistent with the places, types, and circumstances of the Veteran's service) are adequate to support a DSM-IV diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, and (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder began during active service or are etiologically related to the Veteran's period of active duty.
If it is determined that the Veteran carries a current psychiatric disorder which is related to his period of service, the examiner should also note the effect that any such disorder has on the Veteran's ability to find and/or maintain reasonably-gainful employment.
The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, schedule the Veteran for VA examination to determine the current nature and etiology of his hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is requested to opine whether:
	
(a) it is as least as likely as not (50 percent or greater probability that the Veteran's hypertension is related to or had its onset during active service.
 
(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately caused by a service-connected disability? 

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected  disability. 
The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.
If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then, schedule the Veteran for a VA examination regarding the claim of entitlement to a TDIU. The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


